DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadakane (WO 2017090562) 
This rejection is over WO 2017090562 because the reference qualifies as prior art under 35 U.S.C. § 102(a)(1), however, the English language equivalent, US 2018/0312044, will be cited below.
Sadakane discloses a glass laminate comprising a first glass having a wedge angle of 0.20 mrad, an interlayer having a wedge angle of 0.25 mrad and a second glass.  See Table 1, practical example.  Such a glass laminate inherently has two ends, one being thicker than the other because of the wedge-shaped layers.  The laminated glass has a total wedge angle of 0.45 mrad Id.  The practical example in Table 1 anticipates the glass laminate recited in instant claims 1 and 2.
As to claim 10, Sadakane teaches the glass laminate is intended to be used with a heads-up display, and the laminate has a region, A, intended for the display.  See Figure 2a, and paragraph [0027].
As to claims 11 and 12, Sadakane discloses that the interlayer is a plasticized thermoplastic resin.  See paragraphs [0036]-[0038].
As to claims 13 and 14, Sadakane discloses that the interlayer may be a three-layer film.  See paragraph [0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakane (WO 2017090562) as applied to claim 1 above.
This rejection is over WO 2017090562 because the reference qualifies as prior art under 35 U.S.C. § 102(a)(1), however, the English language equivalent, US 2018/0312044, will be cited below.
	Sadakane anticipates claim 1 for the reasons recited above.  The practical example relied upon for anticipation fails to disclose:
the wedge angle of the first glass is greater than the wedge angle of the interlayer (claim 3);
the wedge angle of the first glass is greater than the interlayer wedge angle by 0.10 mrad or more (claim 4);
the glass laminate has a wedge angle of more than 2.0 mrad (claim 8); or
each of the first and second glasses have a wedge angle of more than 0.10 mrad (claim 9).
	As to claim 3, Sadakane discloses the glass layer may have a wedge angle of greater than 0 to 0.7 mrad, and the interlayer may have a wedge angle of greater than 0 to less than or equal to 1.0 mrad.  See paragraphs [0056]-[0057].  Within these teachings is a scenario where the interlayer has a larger angle and a scenario where the glass has a larger interlayer.  It would have been obvious to have selected from either of these scenarios.  The rationale for doing so is the combining of known elements in a known manner to achieve predictable results.  See MPEP 2143.I.A.
	 As to claim 4, it would have been obvious to have selected from the disclosed ranges of interlayer wedge angle and glass wedge angle to arrive at a glass having a wedge angle of 0.10 mrad more than the interlayer because the disclosed ranges are such that that the angle difference overlaps the claimed angle difference, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	As to claim 8, Sadakane discloses the glass layer may have a wedge angle of greater than 0 to 0.7 mrad, and the interlayer may have a wedge angle of greater than 0 to less than or equal to 1.0 mrad.  See paragraphs [0057]-[0058].  Sadakane further teaches an embodiment in which each glass, and the interlayer may have a wedge angle.  See paragraph [0053].  Working within 
	As to claim 9, Sadakane teaches an embodiment in which each glass and the interlayer may have a wedge angle.  See paragraph [0053].  Sadakane further teaches that the glass may have a wedge angle of greater than 0 to 0.7 mrad.  See paragraph [0056].  Thus, Sadakane teaches that each glass may have a wedge angle of 0.10 or more.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sadakane (WO 2017090562) as applied to claim 1 above, and further in view of Miyai et al. (US 2009/0294212).
This rejection is over WO 2017090562 because the reference qualifies as prior art under 35 U.S.C. § 102(a)(1), however, the English language equivalent, US 2018/0312044, will be cited below.
Sadakane anticipates claim 1 for the reasons recited above.  Sadakane teaches a multifilm interlayer, but fails to disclose at least two of the films have a wedge angle of 0.10 mrad or more.
Miyai teaches an interlayer film for glass laminates in which the film comprises at least two layers having a wedge angle of 0.1 to 0.7 mrad.  See the abstract.
Therefore, it would have been obvious to have employed the multilayer interlayer film of Miyai as the interlayer of Sadakane because the layer of Miyai provides excellent sound insulating property.  Id.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Sadakane (WO 2017090562) as applied to claim 1 above, and further in view of Misaki et al. (US 2007/0148472).
This rejection is over WO 2017090562 because the reference qualifies as prior art under 35 U.S.C. § 102(a)(1), however, the English language equivalent, US 2018/0312044, will be cited below.
Sadakane anticipates claim 1 for the reasons recited above.  Sadakane fails to teach an interlayer wedge angle of more than 1.5 mrad to 2.0 mrad as recited in claim 6.  
Misaki et al. teaches that glass interlayers may have a wedge angle up to 1.85 mrad to avoid double images.  See paragraph [0071].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the interlayer of Sadakane with a wedge angle of up to 1.85 mrad because such an interlayer avoids double images.  The range suggested by the combination of references overlap the range recited in claim 6. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to disclose or suggest an interlayer having a wedge angle of more than 1.85 to 2.0 mrad (claim 7) in combination with the other limitations of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784